Judgment of County Court and judgment of Justice’s Court reversed, with costs. Held, that the trial of the cause in Justice’s Court having been duly adjourned to February 31, 1913, the attempted further adjournment on the day preceding that to which it had been thus regularly adjourned, to March 8,1913, was ineffective, and the justice having failed to appear upon the date to which the cause had been regularly adjourned, lost jurisdiction of the action. We do not pass upon the question as to whether or not this court or the County Court has power to fix a new date for the new trial. All concurred, except Kruse, P. J., and Lambert, J., who dissented.